     Case 2:19-cr-00270-JAD-BNW Document 54 Filed 01/28/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4   UNITED STATES OF AMERICA,                                Case No. 2:19-cr-00270-JAD-BNW
 5                   Plaintiff,
                                                                           ORDER
 6          v.
 7   ROBERT CORTEZ MARSHALL
 8                   Defendant.
 9

10           Pending before the Court is Defendant’s Motion to Modify Conditions of Pretrial
11   Release. ECF No. 51. The Court has considered Defendant’s Motion, the Government’s Response
12   (ECF No. 52), and Defendant’s Reply (ECF No. 53).
13           Defendant’s Motion, as made clear on Reply, states he is seeking to open four bank accounts:
14   a savings and checking account for his business, and personal savings and checking accounts.
15   Defendant seeks to open these accounts at two separate banks: Westar Credit Union and Bank of the
16   West. Defendant states he is opening no other bank accounts or lines of credit. Defendant further
17   states that his Pretrial Services Officer has no objection to this request, but that she requires
18   Defendant to provide the new banking information to her once it is available.
19           The Government responds that Defendant is charged with five counts of Wire Fraud in
20   violation of 18 U.S.C. § 1343, and five counts of Money Laundering in violation of 18 U.S.C. §
21   1957. These charges are based on allegations that Defendant “fraudulently solicited investments in
22   a company he operated and then moved investor funds through several of his bank accounts.” ECF
23   No. 52 at 1 citing ECF No. 1. The Government states it does not oppose Defendant having a bank
24   account, but, inter alia, Defendant does not explain why he needs four new accounts at two separate
25   financial institutions.
26           Given the serious nature of the allegations made against Defendant and the lack of
27   explanation for why he must open accounts at separate banks, the Court will grant Defendant’s
28   request, but only in part. There appears to be no reason for Defendant to have accounts at two
                                                     1
     Case 2:19-cr-00270-JAD-BNW Document 54 Filed 01/28/21 Page 2 of 2




 1   different banking institutions, which would, potentially, allow for less oversight of activity in those

 2   accounts as one institution would not necessarily know what was happening with accounts held in

 3   an unaffiliated financial institution.

 4           Accordingly, Defendant’s Motion to Modify Conditions of Pretrial Release (ECF No. 51)

 5   is GRANTED in part and DENIED in part.

 6           IT IS FURTHER ORDERED that Defendant may open a business savings and checking

 7   account as well as a personal business and savings account; provided, however, all four accounts

 8   must be with one financial institution—either Bank of the West or Westar Credit Union.

 9           IT IS FURTHER ORDERED that upon opening such accounts and no longer than two

10   business days afterwards, Defendant shall provide the name of the institution and account numbers

11   to his Pretrial Services Officer. Defendant shall, at the same time, provide all permissions required

12   such that Pretrial Services has access to Defendant’s accounts without the need to request permission

13   from Defendant and that will allow access at all times without providing Defendant prior notice.

14           IT IS FURTHER ORDERED that Defendant shall not open any other accounts of any kind,

15   including, without limitation, bank accounts, lines of credit or credit cards, with any financial

16   institution without prior permission of the Court.

17           Dated this 28th day of January, 2021

18
19

20
                                                    ELAYNA J. YOUCHAH
21                                                  UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                      2
